DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

a.	Claims 1-15 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 6, and 11 are amended
	- claims 5, 10, and 15 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 08/02/2022.

EXAMINER’S COMMENTS

Regarding claims 1-15 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments see "Applicant Arguments/Remarks Made in An Amendment", filed 08/02/2022, with respect to Kundu et al. US Pub 2020/04 13485, claiming provisional priority Aug. 9, 2019 (hereinafter “Kundu”), have been fully considered and are persuasive. The previous rejection of claims 1-15 has been withdrawn.

Allowable Subject Matter

Claims 1-4, 6-9, and 11-14 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for transmitting and receiving signals in a wireless communication network. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 6, and 11 is the inclusion of the features, "based on a number of resource blocks, N, in the BWP being greater than a threshold of 90, [log2 (N * ((N+1)/2)] - 12 most significant bits (MSBs) with value set to 0 are inserted to the PUSCH frequency resource allocation field for the shared spectrum”, as incorporated into the independent claims 1, 6, and 11 are neither known from, nor rendered obvious by, the available prior art. Kundu US Pub 2020/04 13485 discloses “the 12 bits of the PUSCH frequency resource allocation field is interpreted by inserting at least one bit of Most Significant Bit (MSB) having a value of 0 to the 12 bits.” (paragraph [0064]). However, Kundu does not disclose or suggest that in a scenario where the number of resource blocks (N) in a BWP (for PUSCH transmission) is greater than a threshold of 90, then [log2 (N * ((N+1)/2)] - 12 most significant bits (MSBs) with value 0 are inserted to the PUSCH frequency resource allocation field of the RAR grant, as described in amended claim 1.
Claims 2-4 depend on claim 1; claims 7-9 depend on claim 6; claims 12-14 depend on claim 11; therefore, these claims are considered allowable on the basis as the parent claims 1, 6, and 11 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 6, and 11 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/JAMAAL HENSON/Primary Examiner, Art Unit 2411